FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
               Plaintiff-Appellant,
                v.                          No. 02-50355
HOSSEIN AFSHARI, aka Hosseini                 D.C. No.
                                          CR-01-00209-RMT
Deklami; MOHAMMAD OMIDVAR;
HASSAN REZAIE; ROYA RAHMANI,              Central District
aka Sister Tahmineh; NAVID TAJ,             of California,
aka Najaf Eshkoftegi; MUSTAFA               Los Angeles
AHMADY; ALIREZA MOHAMAD                        ORDER
MORADI,
             Defendants-Appellees.
                                      
                   Filed October 20, 2005

 Before: Andrew J. Kleinfeld, Kim McLane Wardlaw, and
           William A. Fletcher, Circuit Judges.


                          ORDER

   The opinion filed June 17, 2005, and appearing at 412 F.3d
1071 (9th Cir. 2005), is withdrawn. Pursuant to General Order
5.3.a, an opinion is filed contemporaneously with this order.
With the withdrawal of the opinion, the petition for rehearing
is granted and petition for rehearing en banc is denied as
moot. Subsequent petitions for rehearing and petitions for
rehearing en banc may be filed. Federal Rule of Appellate
Procedure 40 now controls.




                            14389
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.